Citation Nr: 1605405	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-24 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to December 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO) which denied pension benefits on the basis that the Veteran did not have qualifying wartime service.  

The Board notes that the Veteran's initial claim, the November 2013 rating decision, and the Veteran's notice of disagreement are not associated with either the paper claims file or the virtual claims file.  However, upon review of the evidence of record, the Board finds that the necessary evidence to adjudicate the claim is associated with the file.  This evidence includes the Veteran's service separation form, a June 2014 statement of the case outlining the procedural history of the claim, and the Veteran's July 2014 substantive appeal.  Therefore, the Board finds that there is no prejudice to the Veteran in proceeding with the matter on appeal. 

The issues of entitlement to service connection for major depressive disorder, high blood pressure, colon cancer, chronic gastritis, hearing loss, tinnitus, rhinitis, a back disability, a prostate disability, neuropathy, and inguinal hernias; and the issue of a total disability rating based on individual unemployability due to service connected disabilities, have been raised by the record in an August 2014 statement associated with the virtual claims file.  There is no indication that those issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The most probative evidence shows that the Veteran did not have active military, naval, or air service during a period of war.  


CONCLUSION OF LAW

The Veteran does not meet the threshold eligibility requirements for the receipt nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A  (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  However, where the law, and not the evidence, is dispositive in a claim, those duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Valiao v. Principi, 17 Vet. App. 229 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521 (West 2014).

Basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and that period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2015). 

The Veteran's service separation form documents that he had continuous active service from January 5, 1961 to December 27, 1962.  

For VA purposes, the Korean Conflict wartime era ended on January 31, 1955.  38 U.S.C.A. § 101(29) (West 2014); 38 C.F.R. § 3.2(f) (2015).  Thus, the Veteran served after that period of war.  The Vietnam wartime era began on August 5, 1964, for those Veterans who did not serve in the Republic of Vietnam.  That era began on February 28, 1961, for those Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.2(i) (2015).  

The Veteran's service separation form shows that he had one year, four months, and eight days of foreign or sea service.  However, that service was denoted to be at USARHAW.  The Board notes that designation indicates service in the United States Army in Hawaii, and not in the Republic of Vietnam.  Thus, the Veteran's service ended before the start of the Vietnam era.

There is no other evidence tending to establish that the Veteran had qualifying wartime service as required by law.  While the Veteran has asserted in his July 2014 substantive appeal that he had service during the Vietnam era, the evidence of record establishes otherwise.  Because he did not serve in the Republic of Vietnam during service, the Vietnam era did not start for his service until August 5, 1964, after he separated from service.  

Accordingly, the Board concludes that the Veteran does not have the qualifying service to make him eligible for nonservice-connected pension benefits.  Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to basic eligibility to nonservice-connected pension benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


